                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JACQUELINE HAMPSHIRE, et al.          :              CIVIL ACTION
                                      :
             v.                       :
                                      :
PHILADELPHIA HOUSING                  :
ADMINISTRATION, et al.                :              NO. 17-4423

                                 MEMORANDUM

Bartle, J.                                              October 24, 2018

             The court is filing this Memorandum to explain its

reasons for its order dated October 22, 2018 (Doc. # 44).

             This is an action by two former employees of the

Philadelphia Housing Authority (“PHA”) alleging discrimination

on the basis of race and/or gender in violation of 42 U.S.C.

§§ 1981 and 1983, Title VII of the Civil Rights Act of 1964, 42

U.S.C. §§ 2000e et seq., and the Pennsylvania Human Relations

Act, 43 Pa. Stat. §§ 951 et seq.          Plaintiffs moved to compel the

defendants to produce documents and, in response, defendants

filed a cross-motion for a protective order pursuant to Rule

26(c) of the Federal Rules of Civil Procedure.

             Defendant’s motion for a protective order sought to

limit the disclosure and use of PHA Office of Audit and

Compliance (“OCA”) Report No. 18-232, which memorializes an

internal PHA investigation into potential misconduct by two

individuals who are current or former employees of PHA and who

are not parties to this action.       Defendants agreed to produce
the Report in this action but urged the court to preclude

plaintiffs from obtaining it without first entering into a

confidentiality order.   The proposed confidentiality order

sought by defendants applied only to the specific Report at

issue and not to any other information exchanged in this action.

Plaintiffs refused to agree to such an order or to any

provisions for confidentiality.    After a telephone conference

with counsel and an in camera review of the Report, we ordered

defendants to produce the Report to plaintiffs but placed

certain limits on the use and disclosure of the Report by

plaintiffs in order to maintain the confidentiality of the

Report.

          Rule 26(c) of the Federal Rules of Civil Procedure

provides in relevant part:

          The court may, for good cause, issue an
          order to protect a party or person from
          annoyance, embarrassment, oppression, or
          undue burden or expense, including one or
          more of the following:
          . . .

          (B) specifying terms, including time and
          place or the allocation of expenses, for the
          disclosure or discovery.

Fed. R. Civ. P. 26(c)(1).1




1. As required by Rule 26(c), counsel for defendants attempted
in good faith to confer with plaintiffs’ counsel in an effort to
resolve the dispute without court intervention, but those
efforts were unsuccessful. As noted above, plaintiffs refused

                                  -2-
          The Court of Appeals set forth the law with respect to

confidentiality orders in Pansy v. Borough of Stroudsburg, 23

F.3d 772 (3d Cir. 1994).   There, the Court of Appeals overruled

a district court order providing confidentiality for a

settlement agreement in a civil rights action instituted under

42 U.S.C. § 1983 by a former Police Chief against the Borough of

Stroudsburg.   Pansy, 23 F.3d at 775.

          In Pansy, the Court of Appeals reaffirmed the

long-standing principle that district courts have inherent

equitable power by means of protective orders, “to prevent

abuses, oppression, and injustices” in discovery and “to grant

confidentiality orders, whether or not such orders are

specifically authorized by procedural rules.”2   Id. at 785

(internal quotation marks and citations omitted).   In making a

determination whether good cause exists for a protective order,

a court must engage in a balancing process.   Id. at 786.     In

doing so, we have flexibility to “minimize the negative

consequences of disclosure.”   Id. at 787.   The burden to show




to agree to a protective order or to any other constraints on
the use of the Report.

2. While Pansy dealt with the confidentiality of a settlement
agreement, the Court of Appeals noted that protective orders for
discovery material raise “similar public policy concerns.” 23
F.3d at 786. In each, the court must resolve the tension
between privacy interests and another party’s or the public’s
right to know. See id. at 786-87.

                                -3-
good cause rests on the party seeking a protective order.      Id.

at 786-87.

             The Pansy court identified a number of factors which

the court must consider in resolving this tension between

privacy and the right to know:

             (1) whether disclosure will violate any
             privacy interests;

             (2) whether the information is being sought
             for a legitimate purpose or an improper
             purpose;

             (3) whether disclosure of the information
             will cause a party embarrassment;

             (4) whether confidentiality is being sought
             over information important to public health
             and safety;

             (5) whether the sharing of information among
             litigants will promote fairness and
             efficiency;

             (6) whether a party benefitting from the
             order of confidentiality is a public entity
             or official; and

             (7) whether the case involves issues
             important to the public.

Glenmede Trust Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995)

(citing Pansy, 23 F.3d at 787–91).

             Here, plaintiffs seek disclosure of a confidential

internal investigation conducted by PHA.    Disclosure will

violate the privacy interests of private individuals who are not

parties to this action.    The information sought relates to


                                  -4-
potential discipline of these individuals by their employer and

thus may cause embarrassment.    We understand that the discipline

is currently being grieved by the employees’ union and thus is

not final.

             The information being sought is for a legitimate

purpose, that is, to show potentially that other PHA employees

who engaged in conduct similar to that of plaintiffs here did

not receive the same type of discipline.    Such comparator

evidence is routinely sought in actions involving claims of

employment discrimination.    After weighing the factors set forth

in Pansy, we find at this time that the privacy interests of

these nonparties in their sensitive personnel records outweigh

any public interest in the unrestricted public disclosure of

this Report.    Accordingly, the October 22nd order issued by this

court, which is limited in scope and may be modified by further

order of court, was appropriate under Pansy.

             In opposition to defendants’ cross-motion for a

protective order, plaintiffs assert that certain documents

related to the alleged misconduct by these nonparty individuals

must be provided by PHA to the Pennsylvania State Police, at

which point those documents become public records.    The OAC

Report is not tantamount to those documents; rather, it is an

internal PHA record including memoranda authored by a PHA

investigator, notes of interviews conducted by PHA of nonparty

                                  -5-
PHA employees, and other documents reviewed in connection with

the investigation.3   Thus, plaintiffs’ argument misses the mark.

            Plaintiffs also assert that “the EEOC will request and

obtain the OAC report from PHA” with respect to a charge of

discrimination filed by one of the nonparties that is the

subject of the OAC Report, and thus the Report “is subject to

disclosure from the EEOC through a Freedom of Information

Request, or by a direct request from the parties in the agency

matter.”    This is speculation.   We are not aware what the EEOC

may obtain in the course of its investigation of an unrelated

charge of discrimination.   In any event, this court’s order

states that it will remain in effect pending further order by

the court, and thus it may be modified if the OAC Report does in

fact become subject to public disclosure.

            Accordingly, the motion of plaintiffs to compel the

defendants to produce documents (Doc. # 40) and the cross-motion

of defendants for a protective order (Doc. # 41) were granted in

part and denied in part by the order of this court dated October

22, 2018.

                                         BY THE COURT:


                                         /s/ Harvey Bartle III
                                                                    J.


3. In fact, part of the basis for the discipline of these
nonparty individuals is that they failed to file properly all
required paperwork.

                                   -6-
